Citation Nr: 1447964	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a skin rash on the legs, groin, neck, and chest.

2. Entitlement to service connection for a right thumb condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his May 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  In September 2013, he was notified that his hearing had been scheduled.  Then, in November 2013, the Veteran's representative requested that the hearing be cancelled.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding these claims, it is necessary to ensure a complete and accurate record upon which to make an informed decision on the claims.

The Veteran contends his skin rash and right thumb condition are due to his active military service.  The Veteran's representative has requested that the Veteran be afforded VA examinations, in compliance with the duty to assist.  See Brief dated January 2014.  Pursuant to VA's duty to assist, VA will provide a medical examination for an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded the Veteran in connection with these claims.

The Veteran's service treatment records reflect treatment for rashes.  Although there is no official documentation in the service record of his claimed right thumb condition, the Veteran is competent to report factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to attest to experiencing symptoms that are within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he injured his right thumb while in service.  Therefore, the Veteran must be afforded VA examinations to determine the nature and etiology of any current skin rash and left thumb condition.

In a statement and photographs he submitted, the Veteran attributed his skin rash to exposure to herbicides, specifically Agent Orange.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's military service was outside of the specified time period, therefore exposure to herbicides may not be presumed.

In addition to providing proper VA examinations, all recent treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from West Tennessee Bone & Joint clinic, dated since December 2013; Dermatology Associates, dated since April 2006; First Care Medical Center, dated since April 2006; the Orthopaedic Clinic, dated since May 1994; and any other records the Veteran identifies.

2.  Thereafter, schedule the Veteran a VA examination for his skin rash on the legs, groin, neck, and chest.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all skin conditions found to be present.

In regard to any current skin condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge the Veteran's service treatment records, which reflect treatment for various skin rashes in service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Also schedule the Veteran a VA examination for his right thumb condition.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

In regard to any current right thumb condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge the Veteran's statement that he injured his thumb during service while playing basketball.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



